Citation Nr: 1419636	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to pes planus.  

3.  Whether new and material evidence has been submitted to reopen a claim for a left knee disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to pes planus.  

5.  Whether new and material evidence has been submitted to reopen a claim for a back disability. 

6.  Entitlement to service connection for a back disability, to include as secondary to pes planus.  

7.  Whether new and material evidence has been submitted to reopen a claim for pes planus.  

8.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1978 and from October 1979 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2012 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The issues of entitlement to service connection for a bilateral knee disability, back disability, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2008, the RO issued a rating decision that denied a claim for service connection for pes planus and declined to reopen the Veteran's previously denied claims of entitlement to service connection for right knee disability, a left knee disability and back disability.  

2.  After filing a timely notice of disagreement with the October 2008 decision, the Veteran was furnished a statement of the case (SOC) in September 2009 that addressed the issues of service connection for pes planus, right knee disability, a left knee disability and back disability.

3.  The Veteran contacted the RO on January 12, 2010 inquiring about the status of his appeal; and, on February 3, 2010, he submitted a VA Form 9 (substantive appeal).

4.  The evidence associated with the claims file subsequent to the unappealed October 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right knee disability, a left knee disability, a back disability, and pes planus.  





CONCLUSION OF LAW

1.  The October 2008 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for right knee disability, a left knee disability, and a back disability, and that denied service connection for pes planus on a de novo basis is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for a right knee disability, a left knee disability, a back disability and pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for a right knee disability, a left knee disability, a back disability, and pes planus.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.

Because the outcome as to the issues of whether new and material evidence has been received to reopen claims for a right knee disability, left knee disability, back disability and pes planus involve the application of virtually similar law to identical facts, the Board will address these issues together.  

Service connection for a right knee disability, a left knee disability and a back disability was denied in a January 1987 rating decision on the basis that the evidence of record had not established that the Veteran's disabilities had been caused or incurred in-service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

In an October 2008 rating decision the RO declined to reopen the Veteran's previously denied claims for right knee disability, a left knee disability and back disability.  That decision also denied service connection for pes planus on the basis that the evidence of record had not established that the Veteran's disability had been caused or incurred in-service.  The Veteran filed a timely NOD as to this decision and a SOC was issued on September 14, 2009.  A cover letter attached to the September 2009 SOC informed the Veteran that he had to submit a substantive appeal within one year of the rating decision or 60-days of the SOC.

On January 12, 2010, the Veteran contacted the RO regarding the status of his claim for service connection for pes planus.  He reported that he had not received a decision on the claim.  A substantive appeal (VA Form 9) was received from the Veteran on February 3, 2010.  As his attempt to appeal the October 2008 rating decision was not deemed timely, the RO construed the February 2010 correspondence as a petition to reopen his claims for service connection.  

As a preliminary matter the Board notes that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2013).  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information. 38 C.F.R. § 20.202 (2013).

After a veteran receives the SOC, he must file a formal appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (b) (2013); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (where a claimant did not perfect an appeal by timely filing a Substantive Appeal, the rating decision then becomes final).  

In the present case, the Veteran had until November 14, 2009, which the later of the two date periods.  The Veteran's substantive appeal was received in February 2010 and was therefore not timely.  He was advised of the same in a February 2010 letter.

The Veteran contends that the October 2008 rating decision should not be considered as final.  He says he did not receive the SOC when it was issued on September 2009.  There is no evidence, such as a returned item of mail associated with the claims file, to support this contention.  Letters mailed by the RO to the Veteran between September 2009 and January 2010.  Indeed, a review of the record shows that the Veteran submitted a Declaration of Status of Dependents in October 2009, which listed the address that the RO used to mail the September 2009 SOC.  

The Veteran seemingly has blamed the untimely nature of his VA Form 9 on an error by the United States Postal Service or the AOJ, claiming that he never received the SOC.  A long line of case law  establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310   (1999).  Accordingly, applying this presumption of regularity to both the employees of VA and the United States Postal Service (USPS), the Board must assume absent clear evidence to the contrary that the Veteran's SOC was promptly processed and mailed by VA employees following its issuance and then delivered to its intended destination after it was mailed by USPS employees, not lost.  The Board finds that the Veteran's unsubstantiated testimony that he never received his SOC is not sufficient evidence to overcome the presumption of regularity.  Therefore, the October 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  

Notwithstanding the foregoing, the evidence received as part of the Veteran's February 2010 petition to reopen his claims for service connection for his disabilities included lay statements submitted by the Veteran's mother and wife, dated in August 2010, and his former platoon sergeant in February 2012, that describe the Veteran as developing problems with his knees, low back, and feet during, or subsequent to, his active service.  He also provided a medical statement from S.L.S., D.P.M., who suggested that there was a correlation between the Veteran's back and knee problems and his feet.    

This evidence is both new and material and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims for service connection for a right knee disability, a left knee disability, back disability and pes planus are thereby reopened.  


ORDER

The claim for service connection for a right knee disability is reopened.

The claim for service connection for a left knee disability is reopened.

The claim for service connection for a back disability is reopened. 

The claim for service connection for pes planus is reopened.  


REMAND


The Veteran contends that he has pes planus that is related to his military service, specifically related to his time stationed with the 25th infantry division when he was required to run in combat boots for 5 miles every day.  He further argues that his pes planus is what caused his right knee disability, left knee disability as well as his back disability.  See the March 2012 Board hearing transcript, pgs. 3,8.

There are multiple medical opinions addressing the nature and etiology of the Veteran's disability of the knee, back, and feet.  None are deemed adequate due to either inconclusive findings or insufficient rationale.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the examiner should provide an opinion as to whether the Veteran has a diagnosis of any right knee, left knee disability or back disability and, if he does suffer from such, whether those disabilities are related to the Veteran's military service or are otherwise caused or aggravated by the Veteran's pes planus.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed pes planus and claimed disorders of the knees and back.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's pes planus had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his credible report of running 5 miles in combat boots every day.

b. Whether the Veteran currently has a diagnosis of any right knee, left knee or back disability and if so,

c. Whether any right knee, left knee or back disability is related to service to include his credible report of running 5 miles in combat boots every day.

d. If it is determined that the Veteran's pes planus is related to his service, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's knee and/or back disabilities were caused or aggravated (made worse) by his pes planus.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions. 

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, he should be afforded the requisite opportunity to respond, and the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


